Citation Nr: 0415943	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 RO decision which reopened and granted a 
previously denied claim for service connection for PTSD, 
assigning a 50 percent rating for the condition, and a 
November 2000 RO decision which denied a TDIU rating.  The 
veteran appeals for a higher rating for PTSD and also for a 
TDIU rating. 


FINDINGS OF FACT

1.  The veteran's PTSD produces no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.

2.  The veteran's service-connected disabilities include 
PTSD, rated 50 percent; bilateral hearing loss, rated 20 
percent; and tinnitus, rated 10 percent.  His combined 
compensation rating for service-connected conditions is 60 
percent.  His service-connected disabilities do not preclude 
him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1966 to June 1968, including service in Vietnam.  His 
service medical records are negative for a psychiatric 
disorder.

Social Security Administration (SSA) records dated in 
December 1995 show that the veteran was found to be under a 
disability as of May 1994.  The primary diagnosis was 
ischemic heart disease, and no secondary diagnosis was 
indicated.

VA outpatient treatment records from 1996 show the veteran 
complained of panic symptoms on a couple of occasions and 
indicating that he felt like he was always rushing around and 
hyper.  He was assessed with generalized anxiety disorder in 
December 1996.

In August 1997, the veteran was hospitalized after 
experiencing cardiovascular and neurological difficulties.  
At the time of his discharge, diagnoses included anxiety 
disorder.

VA medical records dated in September 1997 show the veteran 
complained of having difficulty sleeping and was anxious 
about things.  He was assessed with adjustment disorder with 
anxiety/depression.

In April 1998, the veteran was given a VA PTSD examination.  
It was indicated that he had been married to his second wife 
for 28 years, and had a total of five children.  He had 
completed the twelfth grade.  He had last worked selling 
produce in 1994 before suffering a heart attack.  He had 
worked at this job for eight years, and had been a truck 
driver for twenty years before this.  Subjectively, he 
reported that he had flashbacks and felt anxious most of the 
time.  He denied feelings of depression and symptoms of 
mania.  He said he thought of Vietnam often, but did not 
often have dreams about it.  He denied feelings of detachment 
and said he was able to trust others.  He said he was hopeful 
about his future but was worried about his health.  He denied 
irritability and angry outbursts and also denied difficulty 
concentrating.  He said he felt tense and anxious a lot and 
his breathing increased, but he did not have panic attacks.  
He reported an occasional exaggerated startle response.  
Objectively, he was alert and oriented with good eye contact 
and no abnormal motor activity.  His mood was fine and his 
affect was within normal limits.  His speech was regular in 
rate and rhythm.  His thought processes were logical, and 
there was no flight of ideas or looseness of association.  
There was no blocking, confusion, or muteness.  He was able 
to focus and sustain and shift attention.  There were no 
auditory or visual hallucinations.  There was no thought 
broadcasting, thought insertion, or thought control.  There 
was no evidence of delusional thinking, and no ideas of 
reference or obsessions or compulsions.  Short and long-term 
memory were adequate, and insight and judgment were fair.  
The examiner's diagnosis was anxiety disorder not otherwise 
specified.  He was given a Global Assessment of Functioning 
(GAF) score of between 60 and 65.  The examiner commented 
that some features of PTSD were present, but the criteria for 
a PTSD diagnosis were not met.

VA medical records dated in June 1998 show the veteran 
indicating that he was anxious and was still having 
difficulty sleeping.  He was assessed with anxiety disorder 
not otherwise specified and given a GAF score of 60.

In November 1998, the veteran testified at a hearing at the 
RO.  He reported that he was involved in combat in Vietnam, 
and had been subjected to mortar attacks on multiple 
occasions.  He indicated that he had seen many dead bodies 
while he was in service.  He said that he was currently 
taking sleeping pills and felt considerable stress which was 
related to his military service.  He stated that he first 
began receiving treatment for his symptoms in 1995 when he 
was experiencing stress and anxiety.  He indicated symptoms 
which included flashbacks, depression, and difficulty 
sleeping.  

VA outpatient treatment records from 1999 show the veteran 
being seen in January with a dysthymic, anxious mood.  He 
reported symptoms of avoidance, re-experiencing Vietnam 
events, and increased arousal.  He said his symptoms had 
worsened since he suffered a heart attack in 1994.  It was 
indicated that he seemed to fit the criteria for PTSD.  In 
July, he indicated that he had flashbacks if he took naps 
during the day, but slept well at night with medication.  
Other symptoms included distressing thoughts, avoidance of 
war stimuli, withdrawal from others, outbursts of anger, and 
difficulty sleeping when not on medication.  The examiner 
indicated that the veteran was in a great deal of distress, 
and diagnosed chronic PTSD.  In August, he was indicated as 
having slow speech and a depressed mood, and an affect 
congruent with mood.  He was avoidant with regard to 
discussing his wartime experiences.

In a March 2000 decision, the Board denied service connection 
for PTSD.

In June 2000, the veteran filed his application to reopen his 
claim for service connection for PTSD.      

In July 2000, the veteran was given a VA PTSD examination.  
He reported being shelled and bombed repeatedly in Vietnam 
and seeing many mutilated and dead bodies.  He was on 
medication for various ailments, and was being seen on an 
outpatient basis for his PTSD symptoms.  On examination, he 
had difficulty answering questions and focusing on responses.  
His responses were tangential and circumstantial.  He stated 
that he had been told that he had difficulty focusing on 
things that were being discussed.  He said he frequently felt 
bitter and hateful.  He denied delusions but said he was 
fearful occasionally and withdrew from socialization.  He 
reported occasional auditory and visual hallucinations.  He 
had no suicidal ideation but occasionally had homicidal 
ideation.  He was oriented and able to manage his personal 
hygiene.  He claimed he had a bad memory and forgot things 
frequently.  No ritualistic behaviors were disclosed.  His 
rate and flow of speech was slow and guarded with hesitancy.  
He did not share information easily because he did not like 
to talk about his bad experiences.  He claimed that he had 
experienced a panic attack in the previous year.  He said he 
felt depressed every day but his religious experiences kept 
him stable.  He indicated that he had difficulty sleeping and 
had two or three fits of rage and angry outbursts each month.  
He demonstrated difficulty concentrating and appeared to be 
hypervigilant.  He reported recurrent and intrusive 
distressing recollections of his war experience every day.  
He said he had flashbacks of his war experience if he took a 
nap during the day.  He avoided war stimuli, and said he did 
not like to be around people.  The examiner's diagnosis was 
delayed PTSD, and the veteran was given a GAF score of 55.

An August 2000 RO decision reopened and granted the 
previously denied claim for service connection for PTSD, 
assigning a 50 percent rating for the condition, effective in 
June 2000.  A November 2000 RO decision denied a TDIU rating.

In October 2000, the veteran submitted his claim for a TDIU 
rating.  He reported that he had a high school education, had 
gone to truck driving school, and had last worked in January 
1995.  He said he was no longer able to work because of his 
service-connected conditions.

In August 2002, the veteran was given a VA social and 
industrial survey.  It was indicated that he had been married 
for the previous 31 years, and had five children.  He had a 
high school education, and his primary responsibility during 
service was in artillery.  He worked as a truck driver for 
over 20 years, and later took produce to market.  He suffered 
a heart attack in 1994, and had not worked since then.  He 
stated that he had chronic pain due to degenerative joint 
disease and coronary artery disease.  He indicated an 
inability to sleep and depression which he related to his 
PTSD.  His speech was slurred and his memory of some 
information was questionable, but it was noted that he had 
recently taken pain medication.  He was slow with his 
responses and drifted in and out of the conversation.  His 
wife said he had limited activity and spent much of his time 
in bed.  He grew tomatoes in pots as a hobby but wasn't 
physically able to do much more.  Interrupted sleep patterns 
were indicated.  The examiner commented that he would not be 
able to safely drive or operate machinery.  His psychiatric 
conditions were affected by chronic pain and medications he 
took for his conditions.  He was not socially interactive, 
except with his family.  His memory appeared to be impaired 
but this may have been a function of his medication.  It was 
noted that questions had to be repeated on several occasions, 
due to either decreased hearing or difficulty with 
concentration.  It was indicated that he was in receipt of 
Social Security disability benefits.  The examiner opined 
that his ability to function in a normal capacity was 
affected by disability and medications he was currently 
taking.

VA medical records dated in August 2002 show the veteran 
being more alert and active than usual, but still being 
somewhat slowed.  He was fairly cheerful and was future-
oriented.  He discussed his produce and his gardening, and 
denied suicidal ideation.  PTSD was assessed, and a GAF score 
of 54 was indicated.

In September 2002, the veteran was given a VA PTSD 
examination.  He reported that his circumstances had become 
worse since September 11, 2001.  He said that he worried most 
of the time, and kept a loaded gun in his house.  He did not 
wish to hurt anyone, but felt safer with his gun loaded.  He 
reported that he had been keeping to himself, and did not 
like to talk about his Vietnam experiences.  He reported 
flashbacks and said he felt low at times.  He was able to 
sleep with the use of medication.  Objectively, he was alert 
and oriented with good eye contact.  His speech was regular 
in rate and rhythm and responsive to cues.  His thought 
process was logical and coherent with no flight of ideas and 
no loose associations.  No obsessions or compulsions were 
voiced, and there was no block, confusion, or muteness.  He 
showed a slightly decreased ability to focus and sustain or 
shift attention.  There were no suicidal or homicidal 
ideations, and no auditory or visual hallucinations were 
reported.  It was noted that he denied all psychotic 
symptoms.  There was no evidence of delusional thinking, and 
no ideas of reference.  His memory was adequate, and his 
insight and judgment were fair.  PTSD was diagnosed, and a 
GAF score of 60 was indicated.

VA medical records dated in December 2002 show the veteran 
reporting symptoms of depression and occasional sleep 
difficulty.  He was indicated as being alert but somewhat 
dysphoric and fatigued.  He denied suicidal or homicidal 
ideation but stated that he struggled with health problems 
and pain and his inability to do the things he liked to do.  
PTSD and depression were assessed, and he was given GAF 
scores of 49 and 53.

In January 2004, the veteran was given a VA PTSD examination.  
Subjectively, he said he had a bad back which caused him pain 
approximately 90 percent of the time.  He reported flashbacks 
of Vietnam once or twice a day.  He did not like to be in 
large crowds but was able to tolerate them.  He preferred to 
be alone, and plants and trees were his hobby.  He said he 
could go to Wal-Mart in emergency situations but preferred 
not to go to large stores.  He was able to go to church and 
enjoy himself.  He reported difficulty watching war movies or 
television shows about war.  He admitted that his pain made 
him feel depressed.  Objectively, he was alert and oriented 
with good eye contact.  His mood was mildly depressed and his 
affect was congruent with his mood.  His thought process was 
coherent and he had no flight of ideas or looseness of 
associations.  He had no suicidal or homicidal ideation and 
no obsessions or compulsions.  There were no voice or 
perceptual disturbances.  No auditory, visual, olfactory, or 
tactile hallucinations were present.  His insight and 
judgment were adequate.  The examiner's diagnoses were PTSD 
which was chronic and moderate in nature, and dysthymia 
secondary to chronic pain.  A GAF score of 60 was assigned.  
The examiner opined that the veteran's PTSD in and of itself 
did not prohibit employment.

The veteran's service-connected disabilities include PTSD, 
rated 50 percent; bilateral hearing loss, rated 20 percent; 
and tinnitus, rated 10 percent.  His combined compensation 
rating for service-connected conditions is 60 percent.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Rating higher than 50 percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 50 percent when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  PTSD is rated 100 percent 
when it produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet.App. 436 (2002).

With regard to the veteran's occupational status, the 
evidence shows that he has not been employed since he 
suffered a heart attack in 1994 and was unable to return to 
work.  SSA disability benefits were granted on the basis of 
ischemic heart disease.  The Board notes that the veteran is 
not service-connected for a heart condition, and disability 
from a non-service-connected condition is not to be 
considered when rating a service-connected disorder.  
38 C.F.R. § 4.14.  Socially, the veteran has been married for 
over 30 years and has five children.  He has indicated that 
he does not like to be around people and prefers to isolate 
himself.  Yet it has been noted that he enjoys plants, trees, 
and gardening, and also enjoys attending church.   

PTSD symptoms reported by the veteran include occasional 
flashbacks, anxiety, depression, exaggerated startle 
response, intrusive thoughts, avoidance of war stimuli, 
withdrawal from others, and difficulty sleeping.  At his most 
recent VA examination, he was mildly depressed.  His thought 
process was coherent and he had no flight of ideas or 
looseness of associations.  No suicidal or homicidal ideation 
was present, and there were no obsessions, compulsions, or 
hallucinations.  His insight and judgment were adequate.  The 
examiner indicated that his PTSD was moderate in nature.  
Other recent VA examinations and treatment records have found 
depression, sleep difficulty, normal speech, a denial of all 
psychotic symptoms, a slightly decreased ability to focus, 
difficulty concentrating, and occasional angry outbursts.  A 
few years there were isolated complaints of auditory and 
visual hallucinations, but such are not shown in later 
records.
 
In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  During the time since service connection for 
PTSD became effective, there have been various GAF scores, 
but generally in the range of about 55 to 60.  Under DSM-IV, 
a GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  At his most recent VA examination, the 
veteran was indicated as having moderate PTSD.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

Upon consideration of all the evidence, the Board finds that 
the veteran's unemployment is the result of non-service-
connected ailments, and is not due to service-connected PTSD.  
He has been in a long term marriage, and is shown to enjoy a 
number of activities.  The weight of the evidence establishes 
that his PTSD is more productive of a level of occupational 
and social impairment which causes reduced reliability and 
productivity due to various symptoms as listed in the 50 
percent rating criteria for Diagnostic Code 9411, rather than 
a level of occupational and social impairment which causes 
deficiencies in most areas due to various symptoms as listed 
in the 70 percent rating criteria for Diagnostic Code 9411.  
Few of the symptoms listed in the criteria for a 70 percent 
rating are shown, nor has it been demonstrated that the 
veteran's PTSD results in the 70 percent rating requirement 
of occupational and social impairment with deficiencies in 
most areas due to various symptoms.  Impairment from PTSD 
more nearly approximates the criteria for a 50 percent rating 
rather than the criteria for a 70 percent rating, and thus 
the lower rating of 50 percent is appropriate.  38 C.F.R. 
§ 4.7.

The Board notes this is an initial rating case, on the 
granting of service connection, and thus consideration must 
be given to whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).  Upon review of the record, the Board 
finds "staged ratings" to be inapplicable here, as the 
evidence does not show a change in severity of the veteran's 
PTSD since the time service connection became effective.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).





B.  TDIU rating

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi , 15 Vet. 
App. 1 (2001). 

The veteran's service-connected disabilities include PTSD, 
rated 50 percent; bilateral hearing loss, rated 20 percent; 
and tinnitus, rated 10 percent.  His combined rating, under 
the combined ratings table of 38 C.F.R. § 4.25, is 60 
percent.  Therefore, he does not satisfy the percentage 
rating standards for a TDIU rating.

The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows that the veteran has a high school 
education and worked as a truck driver for a number of years 
after service.  He has been unemployed since he suffered a 
heart attack in 1994.  SSA disability benefits were granted 
on the basis of his heart condition.  In addition to his non-
service-connected heart condition, he has other non-service-
connected ailments which contribute to his overall disability 
picture.  Impairment from these non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating.  38 C.F.R. § 4.19.

In considering whether impairment from the veteran's service-
connected conditions alone precludes employment, the Board 
finds that the evidence as a whole does not suggest that 
service-connected PTSD, bilateral hearing loss, and tinnitus 
render him unable to secure and follow a substantially 
gainful occupation.  At his most recent VA examination, it 
was indicated that his PTSD did not preclude employment.  
While hearing loss and tinnitus would interfere with work, 
they are not of a nature or severity to prohibit performance 
of many jobs.  In the absence of evidence suggesting that his 
service-connected disabilities alone render him unemployable, 
referral of the case to the Director of Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis is not warranted.  Bowling, supra.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.








ORDER

A rating higher than 50 percent for PTSD is denied.

A TDIU rating is denied.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



